SEITZ, Circuit Judge,
concurring in part, dissenting in part.
I join the decision to dismiss Carteret’s appeal, but I dissent from the majority’s determination to issue a writ of mandamus.
*234The majority holds that the district court “exceeded its authority” by transferring this case under 28 U.S.C. § 1406(a) over plaintiffs objection in the absence of jurisdiction over the defendants. As the majority states, “we cannot understand why ‘the interest of justice,’ ... required Carteret to accept a remedy [transfer] it did not want_” Majority Opinion, at p. 232-33.
There is nothing in the plain language of § 1406(a) to which the majority may point in support of its position. The word “plaintiff” does not appear in the statute, as that statute provides:
The district court of a district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it could have been brought.
Nor is there any language in § 1406(a) to suggest that a district court’s authority is completely circumscribed by a plaintiff’s resistance to the proposed transfer. In fact, district courts have transferred cases under § 1406(a) over a plaintiff’s objection. See Gulf Research & Dev. Co. v. Harrison, 185 F.2d 457, 459-60 (9th Cir.1950); Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 382, 74 S.Ct. 145, 147, 98 L.Ed. 106 (1953). Although the plaintiffs in Harrison and Bankers Life disputed the trans-feror court’s venue ruling, I see no principled distinction, for mandamus purposes, between objections to venue and personal jurisdiction.
The majority’s concern that without mandamus “there is no other adequate means to avoid the transfer,” Majority Opinion, at p. 233, is misdirected. What is critical is whether appellate review of the merits of our district court’s jurisdictional determination will be available in the United States Court of Appeals for the Fifth Circuit. I think that the answer is that it will be. See Bankers Life, 346 U.S. at 383, 74 S.Ct. at 148 (citing Gulf Research & Dev. Co. v. Leahy, 193 F.2d 302 (3d Cir.1951), aff'd by an equally divided court, 344 U.S. 861, 73 S.Ct. 102, 97 L.Ed. 668 (1952)). The majority’s ruling seems to moot the procedure approved by our court in Leahy, 193 F.2d at 304; see also Harrison, 185 F.2d at 459; cf. Nascone v. Spudnuts, Inc., 735 F.2d 763, 772-73 & n. 9 (3d Cir.1984), and leaves it to plaintiff rather than Congress to decide whether immediate review is available.
Finally, regardless of the inconvenience and hardship that transfer imposes upon plaintiff, this court should not issue the writ simply because plaintiff objects to the transfer. See Bankers Life, 346 U.S. at 383-84, 74 S.Ct. at 148-49; see also Leahy, 193 F.2d at 304-05 (“The mere fact that the petitioners will be put to the inconvenience and expense of what may prove to be a wholly abortive trial is an argument which might be addressed to Congress in support of legislation authorizing interlocutory appeals but does not constitute ground for invoking mandamus power.”).
I therefore do not agree with the majority that the language of § 1406(a) fails to authorize a transfer over plaintiff’s objection where the district court finds no personal jurisdiction.
Petitioner asserts, alternatively, that § 1406(a) applies only to venue and, in consequence the district court’s action was unauthorized. Although the majority does not decide whether § 1406(a) covers a case where there is a finding of no personal jurisdiction, I must express my view thereon because it poses an independent issue as to the district court’s authority to transfer here.
Several other courts of appeals, citing Goldlawr, Inc. v. Heiman, 369 U.S. 463, 82 S.Ct. 913, 8 L.Ed.2d 39 (1962), have interpreted § 1406(a) to permit transfers when the district court finds an absence of jurisdiction over the defendants. See Porter v. Groat, 840 F.2d 255 (4th Cir.1988); Corke v. Sameiet M.S. Song of Norway, 572 F.2d 77 (2d Cir.1978); Taylor v. Love, 415 F.2d 1118 (6th Cir.1969), cert. denied, 397 U.S. 1023, 90 S.Ct. 1257, 25 L.Ed.2d 533 (1970); Mayo Clinic v. Kaiser, 383 F.2d 653 (8th Cir.1967); Dubin v. United States, 380 F.2d 813 (5th Cir.1967). I find myself in agreement with the sentiments and analysis set forth in Porter:
If we were applying the statute as a matter of first impression, we would *235agree that the district court correctly interpreted it [not to authorize transfer]. But § 1406(a) has been read more expansively by other courts. In essence, they read “wrong division or district” to mean any impediment to a decision on the merits for some reason other than mere lack of venue_ We decide to align ourselves with those jurisdictions....
840 F.2d at 257.
The reason for my conclusion does not require further elaboration. The district court thus possessed, in my view, statutory authority to transfer the case despite the existence of venue. I would not issue the writ.